Citation Nr: 0601351	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  94-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service connected traumatic 
osteoarthritis of the right knee.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  multiple decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  These issues were remanded for further 
development by the Board in April 1998.  A Board decision 
dated April 2004 found that new and material evidence had 
been submitted sufficient to reopen the veteran's claim, and 
remanded the issue of service connection for a back 
disability for further development, and the issue of 
entitlement to individual unemployability as it was 
inextricably intertwined with the veteran's service 
connection claim.  That development having been completed, 
the claims are now before the Board for further appellate 
review.


FINDINGS OF FACT

1.  A back disability was first diagnosed many years after 
service; no evidence has been presented linking the veteran's 
back disability to service; the back disability was not 
proximately due to or the result of a service-connected 
disability.

2.  The veteran has completed high school and has maintained 
employment in several different positions prior to his 
retirement due to his non service connected back disability.  
The veteran is currently service connected for medial and 
lateral plantar nerve paralysis, at a 30 percent evaluation, 
traumatic osteoarthritis of the right knee associated with 
medial and lateral plantar nerve paralysis, at a 20 percent 
evaluation, a scar of the right ankle at a noncompensable 
evaluation, and a scar of the left wrist, at a noncompensable 
evaluation.

3.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
her educational and occupational background.


CONCLUSION OF LAW

1.  A back disability was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in service, nor is it proximately due to or the 
result of any service connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2003 and November 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated May 1997, the 
Board Remands dated April 1998 and April 2004, and the 
supplemental SOCs (SSOCs) dated September 1997, July 2003, 
and August 2005, he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2005 
SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in July 2003 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The veteran has not indicated that he has any 
additional evidence to submit.  Therefore the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The record shows that the veteran was service connected for a 
scar of the right ankle, and incomplete paralysis of the 
medial and lateral plantar nerves, manifested by immobility 
of the toes with pain and loss of sensation of the right 
foot, by a June 1959 rating decision, which was based on the 
veteran's service medical records and the report of a VA 
examination.  Subsequent records show that, in July 1960, the 
veteran was involved in an automobile accident, which caused 
a fracture of both bones of the right lower leg with 
displacement.  An April 1993 rating decision granted the 
veteran entitlement to degenerative joint disease of the 
right knee, apparently based on the statement from a VA 
examination that the veteran's history of having an aseptic 
knee in the past could contribute to his degenerative 
changes.  The Board also notes that this examination 
incorrectly reported that the veteran had incurred his right 
tibial-fibula fracture in service.  The grant of service 
connection for degenerative joint disease of the right knee 
has been in effect for more than 10 years and is protected.  
See 38 C.F.R. § 3.957 (2005).  

In December 1993, the veteran was denied service connection 
for a back disability, as related to his service connected 
right leg disability, as there was then no evidence of record 
of a causative or etiological relationship between the 
veteran's service connected right leg disability and his back 
disability.  The veteran filed a claim to reopen this issue 
in March 1996.  In April 1998, the Board remanded these 
issues for further development.  A Board decision dated April 
2004 reopened the issue of service connection for a back 
disorder, and remanded both issues for further development.  

The veteran is currently service connected for medial and 
lateral plantar nerve paralysis, at a 30 percent evaluation, 
traumatic osteoarthritis of the right knee associated with 
medial and lateral plantar nerve paralysis, at a 20 percent 
evaluation, a scar of the right ankle at a noncompensable 
evaluation, and a scar of the left wrist, at a noncompensable 
evaluation.

The veteran's service medical records are negative for 
complaints of, or treatment for any back disability.  The 
first post service evidence of back pathology is dated in 
June 1993 when the veteran sought VA outpatient treatment for 
complaints of back problems, and the veteran was diagnosed 
with sciatica and degenerative joint disease of the 
lumbosacral spine.

The veteran's private physician, in a letter dated July 1996, 
indicated that the veteran presented with a long history of a 
right leg fracture in 1957, osteomyelitis, chronic medial and 
lateral plantar nerve injury with right foot drop and some 
decreased sensation over the dorsal aspect of the right foot.  
The examiner indicated that, as a result of the veteran's 
long term gait abnormality secondary to this right leg 
injury, the veteran had developed degenerative disc disease 
affecting L5-S1, with chronic lumbosacral strain.

The veteran received a VA fee basis examination in June 1998.  
At that time, the veteran was diagnosed with status post 
laceration, inferior medial malleolus with transection of the 
medial branch of the posterior tibial nerve and associated 
numbness along the medial longitudinal arch; status post 
incision and drainage of the first metatarsophalangeal joint 
fungal infection, with associated post traumatic 
osteoarthritic degenerative changes; and status post 
tibia/fibula (tib/fib) fracture, post service, secondary to a 
motor vehicle accident, with associated post traumatic 
osteoarthritic degenerative changes of the right knee.  The 
examiner indicated that the veteran's post traumatic 
osteoarthritis of his right knee was directly related to his 
tib/fib fracture from his motor vehicle accident that he 
sustained in 1960, and not related to the ankle sprain or 
injury that he sustained while in the service.  The examiner 
noted that the veteran's ankle injury characteristically 
resolved, without any residual deficit, and would not lead to 
the significant post traumatic osteoarthritis of his right 
knee.  The veteran did sustain substantial trauma with the 
tibia fracture in the accident.  The examiner indicated that, 
with a reasonable degree of medical probability, the 
veteran's post traumatic osteoarthritis of his right knee was 
directly related to his tib/fib fracture.  The examiner 
indicated that the veteran's disabilities that were 
documented in his claims file that were listed above include 
the laceration of his inferior medial malleolus with 
transection of his medial branch of his posterior tibia nerve 
and the incision and drainage of his first 
metatarsophalangeal joint, secondary to a fungal infection 
with associated post traumatic osteoarthritis.  An 
essentially similar opinion was rendered in a December 2002 
VA fee basis examination of the veteran's joints.

The veteran received a VA fee basis examination for his spine 
in December 2002.  At that time, the veteran was diagnosed 
with severe lumbar degenerative disc disease with mild right 
lower extremity S1 radiculopathy.  The examiner at this time 
indicated that the veteran's lumbar degenerative disc disease 
was a stand alone entity.  The examiner indicated that it was 
aggravated by the veteran's right lower extremity antalgic 
gait, which the examiner indicated was secondary to his 
nonservice connected post service tib/fib fracture, and post 
traumatic osteoarthritis of his right knee that was not 
treated or documented in service.  The examiner indicated 
that the veteran's service connected orthopedic disability 
for his right lower extremity is his ankle sprain, that has 
resolved, and his residual nerve damage from his laceration 
of his medial malleolus, which the examiner indicated were 
not significant contributing factors to his altered gait 
mechanics, rather his tib/fib fracture and his resultant 
arthritis of his right knee from that fracture.  The examiner 
indicated that the veteran's lumbar disc disease that is 
directly related to his tib/fib fracture and his post 
traumatic osteoarthritis of his right knee cannot be placed 
as a percentage because this would be pure speculation.

The veteran received a VA fee basis examination in December 
2004.  At that time, the veteran was diagnosed with chronic 
right ankle sprain with associated early posttraumatic 
osteoarthritis and loss of range of motion, status post 
laceration of the interior medial malleolus with associated 
transection of the medial branch posterior tibial nerve with 
associated numbness along the medial longitudinal arch, 
status post tib/fib fracture with resultant moderate 
posttraumatic osteoarthritis of the right knee, lumbar 
degenerative disc disease with moderate right lower extremity 
S1 radiculopathy, and severe mechanical low back pain 
secondary to the lumbar degenerative disc disease.  The 
examiner indicated that the veteran's predominant disability 
was his severe intervertebral disc disease and right lower 
extremity radiculopathy.  The examiner indicated that he felt 
that the veteran's back disability was a stand alone entity, 
but that the veteran's orthopedic right lower extremity 
disabilities that represented his right ankle sprain, his 
medial posterior tibial nerve transection, and his 
posttraumatic osteoarthritis of his right knee had 
significantly altered his gait mechanics, which the examiner 
opined aggravated his non service connected intervertebral 
disc disease.  The examiner indicated that the proportion as 
far as the aggravation would be pure speculation on his part.

The veteran's private physician, in another letter dated 
February 2005, indicated that the veteran had a gait 
abnormality related to his arthritis condition in his right 
knee and his chronic brace use, which has led to irritation 
about his lumbar region.  The physician indicated that the 
cause of the gait abnormality was due to his underlying knee 
degenerative joint disease and knee problems leading to 
lumbosacral significant pains, difficulties, and 
abnormalities.

Entitlement to service connection for a back disability, to 
include as secondary to service connected traumatic 
osteoarthritis of the right knee.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term "disability" 
as used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated. The Court then concluded that "... pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider and compensate for the 
degree of disability over and above the degree of disability 
prior to the aggravation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability, either on a direct or indirect basis.  Firstly, 
the Board notes that there is no evidence of record, nor has 
it been contended by the veteran, that this back disability 
is directly related to service.  The veteran instead argues 
that his pre-existing back disability has been aggravated by 
his service connected right extremity disabilities.  In this 
regard, the Board notes that the veteran has multiple service 
and nonservice connected disabilities of the right lower 
extremity.  Specifically, while the veteran is service 
connected for osteoarthritis of the right knee, associated 
with medial and lateral plantar nerve paralysis, the veteran 
also has nonservice connected disability of residuals of 
status post tibia/fibula fracture.  The Board notes the 
opinions submitted from the veteran's private physician, 
which indicate that the veteran's long term gait abnormality 
secondary to his right leg injury caused the veteran to 
develop degenerative disc disease, and irritation about his 
lumbar region.  However, it is clear from these letters that 
the examiner is under the impression that the veteran's 
disability of status post tibia/fracture and its residuals 
are service connected, when it si clear that the leg fracture 
occurred after the veteran's term of service.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  

The Board notes that several opinions of record, specifically 
those from June 1998 and December 2002, clearly distinguish 
between the veteran's service connected right leg 
disabilities, and nonservice connected right leg 
disabilities, and indicate that the veteran's back disability 
is a stand alone disability that is aggravated by the non 
service connected residuals of his fracture of the right 
tibia and fibula, and not by his service connected right leg 
disabilities.  The December 2004 opinion suggests that the 
veteran's nonservice connected right lower leg disabilities 
have contributed in some portion, to an alteration of his 
gait mechanics, which has aggravated his non service 
connected back disability.  However, the examiner did not 
assign any identifiable degree of current back disability as 
being due to veteran's service connected right lower 
extremity disabilities.  

The Board acknowledges the veteran's claim that current back 
disability is due to his service-connected lower extremity 
disabilities.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

As a clear preponderance of the competent evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to a total disability rating based on individual 
unemployability.

The veteran also contends that service connection is 
warranted for individual unemployability.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2005).  If the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the appellant is service-connected 
for medial and lateral plantar nerve paralysis, at a 30 
percent evaluation, traumatic osteoarthritis of the right 
knee associate with medial and lateral plantar nerve 
paralysis, at a 20 percent evaluation, a scar of the right 
ankle at a noncompensable evaluation, and a scar of the left 
wrist, at a noncompensable evaluation.

These evaluations do not meet the criteria that the veteran 
must have one service-connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher.  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met in this instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-scheduler rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee and shoulder conditions.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  In this 
regard, while the veteran reports he is unable to work due to 
his service connected disabilities, the Board notes that 
there is absolutely no objective medical evidence of record 
indicating that the veteran is unable to work solely due to 
his service connected disabilities.  Social Security records 
and the medical evidence of record reflects that the veteran 
has been receiving disability benefits primarily due to his 
non service connected back disability.  They do not reflect 
that he was unable to work due to his service-connected 
disability alone.  

While the veteran does have some employment impairment due to 
his service connected disabilities, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations the veteran currently 
receives.

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to service connected traumatic 
osteoarthritis of the right knee, is denied.

Entitlement to a total disability rating based on individual 
unemployability.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


